Title: To George Washington from Samuel Huntington, 8 October 1779
From: Huntington, Samuel
To: Washington, George


        
          Sir
          Philadelphia Octor 8th 1779
        
        I had the honour to receive your Excellencies Letter of the 4th Instant this morning and have laid it before Congress.
        Before this comes to hand you will receive the Act of Congress directing the North Carolina Troops to halt at Trenton and a Copy of the orders to Col. Clarke in Consequence of your former Letter.
        I have now the pleasure to acquaint your Excellency that Congress fully approve of your Orders, Countermanding the march of those Troops. I have the honour to be, with Sentiments of the greatest Esteem & Regard—Your Exys humble Servant
        
          Saml Huntington President
        
       